Title: To George Washington from Robert Morris, 1 January 1785
From: Morris, Robert
To: Washington, George



Dear Sir
Philadelphia January 1st 178[5]

The Gentlemen who will have the honor to deliver you this Letter are from the West Indias they were Recommended to me by an old acquaintance and I find them very Genteel agreable Men. The Brilliancy of your Character attracts the attention of the World, they cannot pass to the Southward without gratifying their Wishes by an interview with the first Man of the Age and I am sure they will meet a kind reception.
May the present Year be as propitious to you as the last was, and may you long live to enjoy a succession of them is the sincere Wish of Dear Sir Your most obedient & very humble Servant

Robt Morris


by Messrs Scott, Colby & Gilpin.

